DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,525,951 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement of the July 16, 2020 declaration ends with “[continued on additional sheet]”, yet there is no additional sheet in the file. Applicant should submit the additional sheet or delete the language. 
s 1-3 and 5-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11-15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by German Patent DE 10 214 786 A1 to Volkswagen invented by Bartels (hereinafter “Bartels”).
As stated in the associated PCT patentability report, Bartels discloses the method of claim 9. 
 A method of operating a vehicle braking system {V) {see esp. par. [0009] to [0030], the method comprising:
providing a brake pedal (BP) coupled to a master cylinder (THZ), the brake pedal (BP) positioned in an extended position (shown in figure 2) present for use (bp’ and bp’’ show the pedal in a retracted position);
moving the brake pedal (BP) to a retracted position (BP’), without applying braking, to define a stowed condition;
holding the brake pedal (BP) in the slowed condition without associated braking (see, for example, par. [0016], [0026] and [0027]);

generating a pressure at a wheel cylinder (VL) based on the signal, the magnitude of the pressure being irrespective of the position of the brake pedal and generated without use of the brake pedal (by definition in ACC in which braking is normally triggered by means of a proximity sensor like RADAR).
In regard to claim 11, Bartels states, “The active brake booster is preferably an electromechanical brake booster.” In regard to claim 12, Bartels states, “the case of activation of one of the said driver assistance systems” causes the movement of the brake pedal. In regard to claim 13, Bartels states that “As soon as a deactivation of the or of the driver assistance systems…the brake pedal…is returned to its starting position.” 
In regard to claim 14, Bartels discloses: A vehicle braking system (V) comprising: a wheel cylinder (VL);
a brake pedal (BP) operable to transition between an extended position in which the brake pedal is presented for use (shown in figure 2) and a retracted position (BP') in which the brake pedal (BP) is stowed; and
a pedal hold down device (aBKV) operable to retain the brake pedal (BP) in the retracted position (see, for example, par. [0004], [0009] and [0015], and claims 1 and 2),
wherein, in a first mode of operation (driver operation), the brake pedal (BP) is actuatable from the extended position (shown in figure 2) toward the retracted position (BP') and the vehicle braking system (V) is operable to
provide a variable braking force associated with the position of the brake pedal {BP), and
wherein, in a second mode of operation {e.g. ACC), the pedal hold down device (aBKV) retains the brake pedal (BP) in the retracted position (BP'} (see, for example, par. [0016], [0026] and [0027]) without an associated braking force (e.g. claims 3 to 6,11 and 12) and the vehicle 
In regard to claim 15, Bartels states, “the case of activation of one of the said driver assistance systems” causes the movement of the brake pedal. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8,10, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 10 214 786 A1 to Volkswagen invented by Bartels (hereinafter “Bartels”) in view of US Pre-Grant Publication 2016/0236665 to Park et al (hereinafter “Park”).
	Bartels discloses a vehicle braking system comprising a wheel cylinder, a master cylinder (thz), a brake pedal (bp) and a booster (abkv) located between the master cylinder and the brake pedal. The master cylinder is operable to selectively transfer a braking force from the brake pedal to the wheel cylinder in a first mode of operation (“In the case of an active braking of the vehicle drove et seq, i.e, under application of a pedal force f, there is a pressure increase 
	In regard to claim 2, Bartels states, “According to a further development, the at least one pedal a brake pedal and movably connected with an active brake booster. As an active brake booster is understood to mean such a brake booster, which is in a position, without any actuation of the foot of a piston to move in the master brake cylinder. An active brake booster must therefore be controlled. This is typically performed by an electronic data bus system. The force to the movement of the piston in the master brake cylinder can be either electrically, pneumatically or hydraulically be generated.
The active brake booster is preferably an electromechanical brake booster, in which the force for adjustment of the at least one pedal is produced by an electric motor or can be generated.

	In regard to claims 10 and 16, Bartels is shown above to disclose the steps of claim 9 and the structure of claim 14 and Park discloses disconnecting a brake fluid path between the master cylinder and the wheel cylinder with a valve. In regard to claim 17, Bartels states, “The active brake booster is preferably an electromechanical brake booster.” In regard to claim 18, Park shows supplemental pressure source 145 which is used in the mode that does not rely on the master cylinder. In regard to claims 19 and 20, Park describes a mode that detect the movement of the brake pedal with sensors and uses pressure generated in source 140 to provide the force required in the wheel cylinders. In regard to claim 21, as stated above in regard to clam 5, the valves 162 and 164 of Park make the brake pedal inoperable to provide a braking force when in autonomous mode with pressure supplied by source 145. Bartels controls the pedal position according to a speed control system or a distance control system (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bresser (US 2018/0334154) shows a control device for hydraulic brakes for a vehicle including an automatic speed control. Foitzik et al. (US 2018/0178773) shows a vehicle braking system with a mode using pressure from a master cylinder and a mode using sensors and a secondary pressure source to provide the braking force. See valves 78 and 82 and paragraph 16. Lee (US 2016/0272172) shows an autonomous braking system for a vehicle. . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993